Case: 20-50083     Document: 00515598173         Page: 1     Date Filed: 10/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 12, 2020
                                  No. 20-50083                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Angel Alvarez Alvarado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CR-52-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Angel Alvarez Alvarado pleaded guilty, without the benefit of a plea
   agreement, to possession of a firearm after felony conviction and was
   sentenced to 51 months of imprisonment. He challenges the district court’s
   application of a sentencing enhancement, under U.S.S.G. § 2K2.1(b)(6)(B),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50083      Document: 00515598173          Page: 2   Date Filed: 10/12/2020




                                    No. 20-50083


   based on his possession of a firearm in connection with another felony
   offense.
          Here, the unrebutted presentence report stated that in addition to the
   firearm, Alvarado possessed 51 grams of cocaine, individually packaged for
   distribution, and that he admitted to selling cocaine for monetary
   compensation.    The district court did not clearly err by applying the
   § 2K2.1(b)(6)(B) enhancement based on its plausible determination that
   Alvarado was engaged in drug trafficking.          See § 2K2.1, comment.
   (n.14(B)(ii)); United States v. Alcantar, 733 F.3d 143, 146-48 (5th Cir. 2013).
   Alvarado’s unsupported speculation that he might have intended to consume
   rather than distribute all of the cocaine he possessed is unpersuasive and
   insufficient to demonstrate clear error. See Alcantar, 733 F.3d at 146.
          AFFIRMED.




                                         2